Title: Thomas Jefferson to Henry Dearborn, 7 October 1815
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
             Monticello Oct. 07. 15.
          
          I ask the favor of you when at Boston to engage for me fourteen tons of plaister of Paris to be delivered at Richmond to messrs Gibson and Jefferson, my correspondents there, who will on my account pay for the same on delivery whatever sum you shall have agreed on for all costs and charges, the party presenting to them this paper with the sum endorsed by yourself. I will in the mean time apprise messrs Gibson and Jefferson that such application will be made to them. ever affectionately yours
          Th: Jefferson
        